United States Court of Appeals
                                                                      Fifth Circuit
                                                                   F I L E D
                                                                    April 24, 2003
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                  Charles R. Fulbruge III
                                                                       Clerk


                             No. 03-10051
                           Summary Calendar


ROBERT MITCHELL ALEXANDER,

                                         Plaintiff-Appellant,

versus

CARY J. COOK, Assistant Warden; TERRY T. SLITTER,

                                         Defendants-Appellees.

                         --------------------
             Appeal from the United States District Court
                  for the Northern District of Texas
                            (1:02-CV-72-C)
                         --------------------

Before DAVIS, WIENER, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Plaintiff-Appellant Robert Mitchell Alexander, Texas prisoner

No. 830440, appeals the district court’s dismissal as frivolous of

his civil rights complaint.     Alexander’s district court complaint

challenged     the   constitutionality     of   a   prison    disciplinary

conviction, asserting that the defendants violated his right to

freedom of speech and subjected him to cruel and unusual punishment

by disciplining him for exercising his First Amendment rights.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     On appeal, Alexander has abandoned his argument that his

disciplinary conviction is unconstitutional. Yohey v. Collins, 985

F.2d 222, 224-25 (5th Cir. 1993)(28 U.S.C. § 2254 case); FED. R.

APP. P. 28(a)(9)(A).   His assertion of a First Amendment violation

is meritless.    See Jones v. North Carolina Prisoners’ Labor Union,

Inc., 433 U.S. 119, 125 (1977);       Hernandez v. Estelle, 788 F.2d

1154, 1158 (5th Cir. 1986).        For the first time on appeal,

Alexander argues that a delay in his receipt of medical treatment

violated the Eighth Amendment.     As Alexander did not raise this

claim in the district court, we review it for plain error, and we

perceive none.   See Kinash v. Callahan, 129 F.3d 736, 739 n.10 (5th

Cir. 1997).

AFFIRMED.




                                  2